                         Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  1 Identify
                                                                                            (NOTE: of 8 Changes with Asterisks (*))
        Sheet 1

                                UNITED STATES DISTRICT COURT
                                                   Northern District of New York
                                                                               AMENDED JUDGMENT IN A CRIMINAL CASE
              UNITED STATES OF AMERICA
                         v.
                                                                               Case Number:               DNYN818CR000069-001
                            Tyler Hargrave                                     USM Number:                25268-052

                                                                               Randi Juda Bianco
                                                                               4 Clinton Square, 3rd Floor
                                                                               Syracuse, NY 13202
                                                                               315-701-0080
 Date of Original Judgment: December 4, 2018                                   Defendant’s Attorney
 (Or Date of Last Amended Judgment)

THE DEFENDANT:
:   pleaded guilty to count(s)   1,2,3, and 4        of the Indictment on August 8, 2018.
9   pleaded nolo contendere to count(s) which was accepted by the court.
9   was found guilty on count(s) of the on after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:
Title & Section                                 Nature of Offense                                               Offense Ended          Count
18 U.S.C. § 2252A(a)(1), (b)(1) and 18          Transportation of Child Pornography                             12/04/2016             1
U.S.C. § 2256(8)(A)
18 U.S.C. § 2252A(a)(2)(A), (b)(1) and 18       Receipt of Child Pornography                                    03/29/2017             2
U.S.C. § 2256(8)(A)
18 U.S.C. § 2252A(a)(5)(b), (b)(1) and 18       Possession of Child Pornography Depicting Prepubescent          04/24/2017             3, 4
U.S.C. § 2256(8)(A)                             Minors or Minors Who Had Not Attained 12 Years of Age
         The defendant is sentenced as provided in pages 2 through 7 of this judgment. The sentence is          imposed in accordance with 18
U.S.C. § 3553 and the Sentencing Guidelines.

9   The defendant has been found not guilty on count(s)
9   Count(s)    9 is     9 are dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

                                                                                   September 23, 2020
                                                                                   Date of Imposition of Judgment




                                                                                   September 23, 2020
                                                                                   Date
                          Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  2 Identify
                                                                                            (NOTE: of 8 Changes with Asterisks (*))
        Sheet 2 – Imprisonment
                                                                                                                           Judgment – Page 2 of 8
DEFENDANT:   Tyler Hargrave
CASE NUMBER: DNYN818CR000069-001

                                                               IMPRISONMENT

         The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:
         60 months on each of Counts 1, 2, 3, and 4, counts to run concurrently, for a total term of imprisonment of 60 months.

    :    The court makes the following recommendations to the Bureau of Prisons:
         The defendant be designated to a facility as close as possible to the Northern District of New York, with consideration for placement
         at FCI Danbury.

    :    The defendant is remanded to the custody of the United States Marshal.
    9    The defendant shall surrender to the United States Marshal for this district:
         9   at   9 a.m. 9 p.m. on.
         9   as notified by the United States Marshal.
    9    The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
         9   before 2 p.m. on.
         9   as notified by the United States Marshal.
         9   as notified by the Probation or Pretrial Services Office.


                                                                  RETURN

I have executed this judgment as follows:


         Defendant delivered on _________________________________________ to __________________________________________ at

_________________________________________ with a certified copy of this judgment.



                                                                                    UNITED STATES MARSHAL




                                                                                    BY DEPUTY UNITED STATES MARSHAL
                           Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended     Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  3 Identify
                                                                                                (NOTE: of 8 Changes with Asterisks (*))
        Sheet 3 – Supervised Release
                                                                                                                             Judgment – Page 3 of 8
DEFENDANT:   Tyler Hargrave
CASE NUMBER: DNYN818CR000069-001
                                                           SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
         20 years on each of Counts 1, 2, 3, and 4, terms to run concurrently.


                                                        MANDATORY CONDITIONS

1.   You must not commit another federal, state, or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as determined by the court.
              9    The above drug testing condition is suspended, based on the court’s determination that you pose a low risk of future
              substance abuse. (check if applicable)
4.   : You must make restitution in accordance with 18 U.S.C. § § 3663 and 3663A or any other statute authorizing a sentence of
     restitution. (check if applicable)
5.   : You must cooperate in the collection of DNA as directed by the probation officer. (deselect if inapplicable)
6.   : You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C § 20901, et seq.) as directed
     by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you reside, work, are a
     student, or were convicted of a qualifying offense. (check if applicable)
7.   9 You must participate in an approved program for domestic violence. (check if applicable)



You must comply with the standard conditions that have been adopted by this court as well as with any additional conditions on the attached
page
                          Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended   Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  4 Identify
                                                                                              (NOTE: of 8 Changes with Asterisks (*))
        Sheet 3A – Supervised Release
                                                                                                                               Judgment – Page 4 of 8
DEFENDANT:   Tyler Hargrave
CASE NUMBER: DNYN818CR000069-001


                                          STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.   You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your release
     from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time frame.

2.   After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and when
     you must report to the probation officer, and you must report to the probation officer as instructed.

3.   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
     court or the probation officer.

4.   You must answer truthfully the questions asked by your probation officer.

5.   You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
     arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying the
     probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
     becoming aware of a change or expected change.

6.   You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
     take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7.   You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
     doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses you
     from doing so. If you plan to change where you work or anything about your work (such as your position or your job responsibilities),
     you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10 days in advance is
     not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or
     expected change.

8.   You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been convicted
     of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the probation officer.

9.   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without first
    getting the permission of the court.

12. If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may require
    you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the person and
    confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

14. You must provide the probation officer with access to any requested financial information.

15. You must submit your person, and any property, house, residence, vehicle, papers, effects, computer, electronic communications devices,
    and any data storage devices or media, to search at any time, with or without a warrant, by any federal probation officer, or any other law
    enforcement officer from whom the Probation Office has requested assistance, with reasonable suspicion concerning a violation of a
    condition of probation or supervised release or unlawful conduct by you. Any items seized may be removed to the Probation Office or to
    the office of their designee for a more thorough examination.

         .
                          Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended    Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  5 Identify
                                                                                               (NOTE: of 8 Changes with Asterisks (*))
        Sheet 3C – Supervised Release
                                                                                                                             Judgment – Page 5 of 8
DEFENDANT:   Tyler Hargrave
CASE NUMBER: DNYN818CR000069-001

                                             SPECIAL CONDITIONS OF SUPERVISION
1.       You must contribute to the cost of any evaluation, testing, treatment and/or monitoring services rendered in an amount to be
         determined by the probation officer based on your ability to pay and the availability of third party payments.

2.       You must not have direct contact with any child you know or reasonably should know to be under the age of 18 without the
         permission of the probation officer. If you do have any direct contact with any child you know or reasonably should know to be
         under the age of 18 without the permission of the probation officer, you must report this contact to the probation officer within 24
         hours. Direct contact includes written communication, electronic communication, in-person communication, or physical contact.
         Direct contact does not include incidental contact during ordinary daily activities in public places.

3.       You must not go to, or remain at, any place where you know children under the age of 18 are likely to be, including parks, schools,
         playgrounds, and childcare facilities without the permission of the probation officer.

4.       You must not go to, or remain at, a place for the primary purpose of observing or contacting children under the age of 18.

5.       You must undergo a psychosexual evaluation and, if recommended by the evaluator, you must participate in a mental health
         treatment program, which may include, but will not be limited to, participation in a sex offense-specific treatment program. The
         probation office must approve the location, frequency, and duration of treatment. You must abide by the rules of the program.

6.       Your supervision may include examinations using a polygraph, computerized voice stress analyzer, or other similar device to obtain
         information necessary for supervision, case monitoring, and treatment. You must answer the questions posed during the examination,
         subject to your right to challenge in a court of law the use of such statements as violations of your Fifth Amendment rights. In this
         regard, you will be deemed to have not waived your Fifth Amendment rights. The results of any examinations must be disclosed to
         the U.S. Probation Office and the Court, but must not be further disclosed without the approval of the Court.

7.       You must not use or possess any computer, data storage device, or any internet capable device unless you participate in the
         Computer and Internet Monitoring Program (CIMP), or unless authorized by the Court or the U.S. Probation Office. If placed in the
         CIMP, you will comply with all of the rules of the program and pay the costs associated with the program. The U.S. Probation Office
         may use and/or install any hardware or software system that is needed to monitor your use of a computer or internet capable device.
         You must permit the U.S. Probation Office to conduct periodic, unannounced examinations of any computer equipment, including
         any data storage device, and internet capable device you use or possesses. This equipment may be removed by the U.S. Probation
         Office or their designee for a more thorough examination. You may be limited to possessing one personal internet capable device to
         facilitate the U.S. Probation Office’s ability to effectively monitor your internet related activities.

8.       If your employment requires the use of a computer, you may use a computer in connection with the employment approved by the
         probation officer, at your place of employment, provided you notify your employer of: (1) the nature of your conviction; and (2) the
         fact that your conviction was facilitated by the use of the computer. The Probation Office must confirm your compliance with this
         notification requirement.

9.       While in treatment and for the remainder of the term of supervision following completion of treatment, you must not view, possess,
         own, subscribe to or purchase any material, including pictures, videotapes, films, magazines, books, telephone services, electronic
         media, computer programs, or computer services that depict sexually explicit conduct, as defined in 18 U.S.C. § 2256(2).

10.      You must participate in a program for substance abuse which will include testing for use of controlled substances, controlled
         substance analogues, and alcohol. This may include outpatient treatment as recommended by the treatment provider based upon your
         risk and needs. You may also be required to participate in inpatient treatment upon recommendation of the treatment provider and
         upon approval of the Court. The probation office will approve the location, frequency, and duration of outpatient treatment. You
         must abide by the rules of any treatment program which may include abstaining from the use of any alcohol. You must contribute to
         the cost of any evaluation and/or treatment in an amount to be determined by the probation officer based on your ability to pay and
         the availability of third party payments.

11.      You must participate in a mental health program which may include medical, psychological, or psychiatric evaluation and outpatient
         treatment as recommended by the treatment provider based upon your risk and needs. You may also be required to participate in
         inpatient treatment upon recommendation of the treatment provider and upon approval of the Court. The probation office will
         approve the location, frequency, and duration of outpatient treatment. You must abide by the rules of the program which may include
         a medication regimen. You must contribute to the cost of any evaluation and/or treatment in an amount to be determined by the
         probation officer based on your ability to pay and the availability of third party payments.

12.      You must refrain from the use of alcohol and be subject to alcohol testing and treatment while under supervision.
                          Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended    Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  6 Identify
                                                                                               (NOTE: of 8 Changes with Asterisks (*))
        Sheet 3C – Supervised Release
                                                                                                                             Judgment – Page 6 of 8
DEFENDANT:   Tyler Hargrave
CASE NUMBER: DNYN818CR000069-001
         DEFENDANT’S ACKNOWLEDGMENT OF APPLICABLE CONDITIONS OF SUPERVISION

Upon a finding of a violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

The conditions of supervision have been read to me. I fully understand the conditions and have been provided a copy of them. For further
information regarding these conditions, see Overview of Probation and Supervised Release Conditions, available at: www.uscourts.gov



                          Defendant                                                            Date




                          U.S. Probation Officer/Designated Witness                            Date
                            Case 8:18-cr-00069-GLS
 AO 245C NNY (Rev. 09/19) Amended    Judgment in a Criminal Case      Document 43 Filed 09/23/20 Page  7 Identify
                                                                                                   (NOTE: of 8 Changes with Asterisks (*))
         Sheet 5 – Criminal Monetary Penalties
                                                                                                                               Judgment – Page 7 of 8
 DEFENDANT:   Tyler Hargrave
 CASE NUMBER: DNYN818CR000069-001

                                                 CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                  Assessment             JVTA Assessment*                   AVAA Assessment**              Fine            Restitution
TOTALS            $ 400 (remitted)       $0                                 $0                             $0              $ 5,000

 9   The determination of restitution is deferred until. An Amended Judgment in a Criminal Case (AO 245C) will be entered after such
     determination.

 :   The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                        Total Loss***                             Restitution Ordered                Priority or Percentage
Victim 1                             $ 3,500                                   $ 3,500
Victim 2                             $ 1,500                                   $ 1,500
Totals                               $ 5,000                                   $ 5,000

 9   Restitution amount ordered pursuant to plea agreement $

 9   The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject to
     penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 :   The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     :     the interest requirement is waived for the        9 fine     :   restitution.

     9     the interest requirement for the      9    fine         9 restitution is modified as follows:


 *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 **Amy, Vicky, and Andy Child Pornography Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ***Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
                           Case 8:18-cr-00069-GLS
AO 245C NNY (Rev. 09/19) Amended   Judgment in a Criminal Case   Document 43 Filed 09/23/20 Page  8 Identify
                                                                                              (NOTE: of 8 Changes with Asterisks (*))
        Sheet 6 – Schedule of Payments
                                                                                                                                   Judgment – Page 8 of 8
DEFENDANT:   Tyler Hargrave
CASE NUMBER: DNYN818CR000069-001

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A   9    In full immediately; or

B   9    Lump sum payment of $ due immediately; balance due

         9    not later than, or

         9    in accordance with      9 D,      9 E,9 F,or 9 G below; or

C   9    Payment to begin immediately (may be combined with            9 D,      9 E, or       9 G below); or

D   9    Payment in equal installments of $ over a period of, to commence after the date of this judgment; or

E   9    Payment in equal installments of $ over a period of, to commence after release from             imprisonment to a term of supervision; or

F   9 Payment during the term of supervised release will commence within after release from imprisonment. The court                   will set the
    payment plan based on an assessment of the defendant’s ability to pay at that time; or

G   :    Special instructions regarding the payment of criminal monetary penalties:
         The special assessment is remitted pursuant to 18 U.S.C. § 3573. The restitution ordered is due immediately, with any remaining
         restitution payable at a minimal rate of 25% of the defendant’s gross income while incarcerated and a minimal rate of $100 per
         month or 10% of the defendant’s gross income, whichever is greater, upon the defendant’s release from imprisonment. If at any time
         the defendant has the resources to pay full restitution, he must do so immediately.

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate Financial
Responsibility Program, are made to Clerk, U.S. District Court, Federal Bldg., 100 S. Clinton Street, P.O. Box 7367, Syracuse, N.Y.
13261-7367, or to pay electronically, visit www.nynd.uscourts.gov for instructions, unless otherwise directed by the court, the probation
officer, or the United States attorney. If a victim cannot be located, the restitution paid to the Clerk of the Court for that victim shall be sent
to the Treasury, to be retrieved when the victim is located.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

9   Joint and Several

    9    Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
         and corresponding payee, if appropriate.


    9    The Court gives notice that this case involves other defendants who may be held jointly and severally liable for payment of all or
         part of the restitution ordered herein and may order such payment in the future.

9   The defendant shall pay the cost of prosecution.

9   The defendant shall pay the following court cost(s):

:   The defendant shall forfeit the defendant’s interest in the following property to the United States:
    The property outlined in the Preliminary Order of Forfeiture.

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA Assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
